Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
				        ALLOWANCE
Allowable Subject Matter
Claims 26-45 are allowed.

Reason for allowance
The following is an examiner’s statement of reasons for allowance: None of the cited prior art discloses or teaches  a method comprising a combination of: receiving, from each of a plurality of electronic communication clients, activity information relating to activities of a respective electronic communication recipient accessing information associated with an electronic communication, the activity information received from each of the plurality of electronic communication clients indicating an amount of time the electronic communication is open in the respective electronic communication client and  based on the received activity information,  each of the electronic communication recipients to generate at least one recommendation as to who is able to provide information pertaining to the electronic communication. The method also can include communicating the recommendation to another electronic communication recipient.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
3.      Any inquiry concerning this communication or earlier communications from the examiner should be directed to Khanh Dinh whose telephone number is (571) 272-3936. The examiner can normally be reached on Monday through Friday from 8:00 A.m. to 5:00 P.m.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Kevin Bates, can be reached on (571) 272-3980.   The fax phone number for this group is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).




/KHANH Q DINH/Primary Examiner, Art Unit 2458